Title: From George Washington to the Continental Congress Committee to Inquire into the State of the Army, 19 July 1777
From: Washington, George
To: Continental Congress Committee to Inquire into the State of the Army



Gentn
Camp at the Clove [N.Y.] July 19th 1777.

The little notice I had of your coming to the Army, and the shortness of your stay in Camp, will, more than probably, occasion the omission

of many matters which of right, ought to be laid before you—and the interruption which my thoughts constantly meet by a variety of occurrences must apologize for the crude and indigested manner in which they are offered.
The completion of the Continental Regiments is a matter of such Infinite importance, that I think no means should be left unessayed to accomplish it—Drafting, where the powers of Government are adequate, would be the speediest and most effectual, but if it should be thought unadviseable to attempt this mode, next to it, I would recommend, that the business of recruiting should be taken entirely out of the hands of the Officers of the Army, and, that, each State should appoint some person of known activity (one for instance who has been a good under sheriff) in each County or Township not only to recruit but to apprehend Deserters—these persons to be liberally rewarded for each recruit, and Deserter whom they shall deliver at stated Periods, and places, to Officers appointed to receive—discipline and March them to the Army—none of these recruiters to have the smallest power to act out of their own districts but to be absolutely fixed to them. A mode of this kind would, in my humble opinion, be less burthensome to the Public than the present—prevent the Idle habits which recruiting Officers contract, not only injurious to themselves but others the most effectual means, which can be devised, for the recovery of Deserters, the surest way of keeping your regiments of equal strength and of making the duty more equal in the detail of it—In a word, many valuable advantages would result from it, whilst I can suggest but one reason against it (and that, fully satisfied I am, when weighed in the scale of Interest will not operate) I mean the keeping so many Officers in Camp who might be spared from the duties of the Field till the regiments are stronger than at present—The sixteen additional regiments labour under such disadvantages in some States as to render the interposition of Congress (in some shape or other) indispensably necessary.
With respect to Food, considering we are in such an extensive and abundant Country, no Army was ever worse supplied than ours with many essential articles of it—our Soldiers, the greatest part of last Campaign, and the whole of this, have scarcely tasted any kind of Vegetables—had but little Salt and Vinegar, which would have been a tolerable substitute for Vegetables, have been in a great measure strangers to—neither have they been provided with proper drink—Beer or Cyder seldom comes within the verge of the Camp, and Rum in much too small quantities. Thus, to devouring large quantities of animal-food, untemper’d by vegetables, or vinegar, or by any kind of Drink but water, and eating indifferent Bread (but for this last a remedy is providing)

are to be ascribed the many putrid diseases incident to the Army, and the lamentable mortality that attended us last Campaign—If these evils can be remedied the expence and trouble ought not to be obstacles. though some kind of Vegetables are not to be had, others are; which, together with sour Crout and vinegar might easily be had, if proper persons acquainted with the business, were employed therein.
Soap is another article in great demand—the Continental allowance is too small, and, dear as every necessary of life is now got, a Soldiers pay will not enable him to purchase; by which means his consequent dirtiness adds not a little to the disease of the Army.
I have no reason to accuse the Clothier Genl of Inattention to his department, and therefore, as his supplies are incompetent to the wants of the Army, I am to suppose his resources are unequal—Aught not each State then to be called upon to draw such supplies from the Country Manufactories as can be afforded? particularly of Shoes, Stockings, Shirts, and Blankets; articles indispensably necessary, and of which scarce too many can be provided—In the meanwhile every provision to be making for Clothing the Troops uniformly, and warm in the Winter. It is a maxim, which needs no illustration, that nothing can be of more importance in an Army than the Clothing and feeding it well—on these the health, comfort, and spirits of the Soldiers essentially depend—and it is a melancholy fact, that the American Army are miserably defective in both these respects—The distress most of them are in, for want of Clothing, is painful to humanity, dispiriting to themselves, and discouraging to every Officer—It makes every pretension to the preservation of cleanliness impossible—exposes them to a variety of disorders—and abates, or destroys that Military pride without which nothing can be expected from any Army.
The consequence of giving rank indiscriminately, is much to be dreaded—great dissatisfaction has already arisen on account of bestowing this on Officers in the Civil departments of the Army—on the inferior staff—Waggon Master &c.—who by custom—propriety—and every other motive are excluded from it in all well regulated Armies. The too great liberality, practiced in this respect, will destroy the pride of rank where it ought to exist, and will not only render it cheap but contemptible. It is the policy of all Armies to make it valued and respected, as stimulous to emulation and an incitement to bold and gallant undertakings—it must be very unadviseable therefore, in our infant State of War, to adopt novel customs to bring it into discredit, which must and will be the consequence of making it too common, besides the disgust it creates in others.
An auditor of accounts to be constantly with the Army is absolutely requisite—It is impossible for me, crouded, as I am, with other business,

to examine and adjust the numerous complex accounts of the Army with that correctness the Public have a right to expect before warrants pass for payment and without doing it, great impositions may follow—The provision, for making regimental Paymasters regulate all regimental accounts is altogether incompetent to the end proposed from it; for these Men being appointed generally, agreable to the recommendation of the Field Officers of the regiments they belong to—associating constantly with the Officers of their Corps—and in a great measure under their controul, cannot be considered as sufficiently uninfluenced. Nor are Auditors at a distance from the Army of much use, as it would require a delay not admissible to send Accts to them to audit before they were passed, and paid in consequence of Warrants from the Commander in Chief of the Army.
A good Geographer to Survey the roads and take sketches of the Country where the Army is to Act would be extremely useful and might be attended with exceeding valuable consequences—He might with propriety have the chief direction of the Guides who must have a head to procure, govern, and pay them. If such a person should be approved of I would beg leave to recommend Mr Robt Erskine who is thoroughly skilled in this business—has already assisted us in making maps of the Country—and has (as I am informed) uniformly supported the Character of a fast friend to America.
A small travelling Press to follow Head Quarters would be productive of many eminent advantages—It would enable us to give speedy and exact information of any Military transactions that take place with proper comments upon them; and thereby frustrate the pernicious tendency of falshood and misrepresentation, which, in my opinion of whatever complexion they may be, are in the main detrimental to our cause. If the People had a channel of intelligence, that from its usual authenticity they could look up to with confidence, they might often be preserved from that despondency, which they are apt to fall into from the exaggerated pictures our Enemies and their Emissaries among us commonly draw of any misfortunes we meet with, and from that diffidence of truths favorable to us which they must naturally feel from the frequent deception they are exposed to, by the extravagant colourings our friends often give to our successes. It would also be very useful to dispatch business in Camp, being the most expeditious means of taking Copies of any orders or other matters that require to be dispersed and would save a good deal in returns and other Papers we are often obliged to get Printed in Philadelphia. An ingenious Man to accompany this Press and be employed wholly in writing for it might render it singularly beneficial.
I am exceedingly embarrassed how to dispose of the French Officers

in General, but more especially the Artillery Officers, who are come out under the sanction of a compact. I can think of no other way than that of forming a seperate Corps of them and draughting Men from the whole Line to compose that Corps; but even this will be attended with many disagreable effects—among others, this is not the least, that officers will think them selves much injured to have the Men they have had the trouble of raiseing taken from them and given to others. there is something in this which is discouraging and breaks the Spirit of a good Officer who prides himself in having a full and compleat Corps.
A doubt has arisen whether a Person who belongs to any of the United states of America, and who owed allegiance to any of the said states that went to the Enemy some time past, and since that time has been lurking about any of the Fortifications or about any of the Encampments of the Armies of the United states, plundering and driving off Cattle to the Enemy, recruiting for them or committing any other attrocious Crime or who is appointed an Officer in the Enemies Army, can be tried by a General Court Martial under the resolution of Congress of the 21st of August 1776 and punished as a Spye. I have the honor to be Gentn with great respect Your most Obedt hum. Servt

Go: Washington

